         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 1 of 40




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN BRYDGES and GERARD SCANLAN :
                                         :
PLAINTIFFS,                              :
                                         :
       – vs. –                           :
                                         :               Civil Action
RIDLEY TOWNSHIP, SCOTT                   :
WILLOUGHBY, in his individual capacity,  :               No. 2:21-cv-00492
EDWARD PISANI in his individual capacity :
ROBERT J. WILLERT in his individual      :
capacity, and JOSEPH A. RYAN in his      :
individual capacity,                     :
                                         :
DEFENDANTS.                              :

                      PLAINTIFFS’ FIRST AMENDED COMPLAINT
       Plaintiffs Sean Brydges and Gerard Scanlan respectfully allege the following claims

against the above-captioned Defendants.

                                 JURISDICTION AND VENUE

       1.      This Court has 28 U.S.C. § 1331 federal-question jurisdiction and 28 U.S.C.

§1343(a)(3) civil-rights jurisdiction over Plaintiffs’ claims under 42 U.S.C. § 1983.

       2.      This Court has 42 U.S.C. § 1367 supplemental jurisdiction over Plaintiffs’ state-

law claims.

       3.      Plaintiffs are citizens of the Commonwealth of Pennsylvania residing within the

Eastern District of Pennsylvania.

       4.      Defendant Ridley Township is a political subdivision of the Commonwealth of

Pennsylvania—particularly, a First-Class Township located in Delaware County, Pennsylvania,

which is within the Eastern District of Pennsylvania.

       5.      All other Defendants except for Edward Pisani are natural persons sued in their

individual capacity who reside in the Eastern District of Pennsylvania.


                                               –1–
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 2 of 40




       6.      Edward Pisani is a natural person who resides at 3210 West Avenue, Ocean City,

NJ 08226.

       7.      This Court has personal jurisdiction over Edward Pisani because he took all

relevant actions while in the Commonwealth of Pennsylvania.

       8.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) even though Edward

Pisani does not reside in the Eastern District of Pennsylvania because all of the events or

omissions giving rise to Plaintiffs’ claims occurred in the Eastern District of Pennsylvania.

                                            PARTIES

       9.      Plaintiff Sean Brydges (“BRYDGES”) is a natural person who resides in

Delaware County, Pennsylvania.

       10.     At all relevant times BRYDGES was employed as a narcotics detective with

Ridley’s Township’s Anti-Crime Unit, supervised by the defendants.

       11.     Plaintiff, Gerard Scanlan (“SCANLAN”) is a natural person who resides in

Delaware County, Pennsylvania.

       12.     At all relevant times SCANLAN was employed as a narcotics detective with

Ridley’s Township’s Anti-Crime Unit, supervised by the defendants.

       13.     Defendant, Ridley Township (“TOWNSHIP”), is township of the first class,

whose principal governmental offices are located at 100 East MacDade Boulevard, Folsom,

Pennsylvania 19033.

       14.     Defendant Robert J. Willert (“WILLERT”), is a natural person employed as the

Police Commissioner of the TOWNSHIP and as a Commissioner of Ridley Township, whose

principal governmental offices are located at 100 East MacDade Boulevard, Folsom,

Pennsylvania 19033.




                                               –2–
           Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 3 of 40




          15.   Defendant Scott Willoughby (“WILLOUGHBY”) is a natural person employed as

the Captain of the Ridley Township Police Department and, at all times material to this lawsuit,

was PLAINTIFFS’ direct supervisor.

          16.   Defendant Edward Pisani ( “PISANI”) is a natural person who was employed as

the Ridley Township Manager, in an administrative position overseeing the governmental

agencies of Ridley Township until February, 2020.

          17.   After February 2020, PISANI was employed as the Ridley Township Public

Safety Director in an administrative position overseeing the public safety services of the

TOWNSHIP.

          18.   Defendant, Joseph Ryan (“RYAN”) is a natural person who is employed as the

Ridley Township Manager, in an administrative position overseeing the governmental agencies

of the TOWNSHIP.

                                   STATEMENT OF FACTS

          19.   At all relevant times, PISANI and WILLERT were high ranking Ridley Township

officials who received complaints of corruption occurring with the police.

          20.   On or about 2014, WILLOUGHBY handed PLAINTIFFS $8.000.00 in cash and

ordered them to repackage it with evidence that contained seized cash from a prior narcotics

arrest.

          21.   WILLOUGHBY was trying to impede an active criminal investigation conducted

by the Criminal Investigation Division (“CID”) of missing cash funds and property.

          22.   CID was actively investigating a Delaware County employee, Mary Lynch, for a

monetary theft from a Ridley Township narcotics case.




                                               –3–
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 4 of 40




       23.     As part of the investigation, CID sought to interview PLAINTIFFS regarding

evidence tampering and theft of proceeds from a drug case that PLAINTIFFS initiated.

       24.     CID believed that the thefts and tampering were committed by Mary Lynch, a

secretary employed by Delaware County District Attorney’s office,

       25.     By information or belief, WILLOUGHBY was concerned that CID was going to

investigate the evidence room and that he could be charged with several crimes.

       26.     By information or belief, WILLOUGHBY would remove cash seized from

narcotics arrest and then later replace it with cash seized from new narcotics arrests.

       27.     The drug arrests were primarily made by the Anti-Crime Unit, which

PLAINTIFFS ran.

       28.     When PLAINTIFFS reported WILLOUGHBY to PISANI, PISANI advised them

that their report would be confidential, that WILLOUGHBY would not find out who made the

report against him.

       29.     Almost immediately after PLAINTIFFS first report to PISANI, WILLOUGHBY

began retaliating against PLAINTIFFS.

       30.     WILLOUGHBY retaliated against PLAINTIFFS by intimidating them, harassing

them, imposing unwarranted discipline against them, reducing or denying them their work hours,

affecting their wages, seeking to discredit their police work, defaming them to other police

officers and to the community, restricting them from the use of necessary police equipment,

revealing the identity of a confidential informant that PLAINTIFFS used, threatening to post the

identities of PLAINTIFFS (who are undercover police officers) in the newspaper, accusing them

of burglary, and other numerous unlawful acts known and unknown to PLAINTIFFS.




                                               –4–
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 5 of 40




       31.     For the next few years, PLAINTIFFS reported every incident of

WILLOUGHBY’s retaliation against them to PISANI and WILLERT.

       32.     Since 2014, WILLOUGHBY has continuously retaliated against PLAINTIFFS.

       33.     PISANI and WILLERT failed to act to stop WILLOUGHBY’s retaliation.


     The 2014 through 2016 investigation by Ridley Township’s Criminal Investigation
               Division (CID) of Ridley Township’s Police Evidence Room.

       34.     BRYDGES and SCANLAN were employed by the Ridley Township Police as the

only two narcotics detectives actively engaged in drug investigations as members of the Anti-

Crime Unit.

       35.     In the course of their employment, PLAINTIFFS made numerous narcotics arrests

often seizing large quantities of drugs and cash.

       36.     After these arrests, PLAINTIFFS’ recorded all property seizures as evidence, duly

marking and packaging the evidence and cataloging the cash by denomination.

       37.     Cash seizures would then be placed in a secure evidence envelope and held in the

Ridley Police Evidence Room until the arrested defendant’s trial or conviction.

       38.     After any conviction, the seized money would be received by the Delaware

County Forfeiture Unit.

       39.      On or about the end of year 2014, DEFENDANTS were notified that CID was

investigating seized cash held in the evidence room.

       40.      A CID audit and inventory of the confiscated cash and evidence was imminent.

       41.     Prior to CID’s audit, WILLOUGHBY ordered PLAINTIFFS to re-package

$8,000.00, which had been confiscated and recorded into evidence as part of a drug arrests.




                                               –5–
           Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 6 of 40




          42.   PLAINTIFFS questioned why WILLOUGHBY ordered them to re-package

evidence since it had already been counted, recorded, and submitted to the Evidence Room.

          43.   PLAINTIFFS knew that, by re-packaging the evidence, the “chain of custody”

would be broken, which would negatively impact the prosecution of the criminal case.

          44.   WILLOUGHBY admonished PLAINTIFFS for questioning him and again

ordered them to re-package the money.

          45.   When PLAINTIFFS looked at the sealed evidence-bags, they realized that the

bags had been tampered with.

          46.   PLAINTIFFS realized that the bills that were in evidence bags were not the same

as what they had seized; the evidence bags had been re-packaged.


           PLAINTIFFS try to address their concerns with PISANI and WILLERT.

          47.   PLAINTIFFS immediately notified Ridley Township’s manager, PISANI who

advised them that he would notify Police Commissioner WILLERT.

          48.   PLAINTIFFS met with PISANI and WILLERT to explain the incident in person.

          49.   At the meeting, PLAINTIFFS expressed concerns because WILLOUGHBY was

their “boss” and, if he became aware of their report, he would retaliate against them.

          50.   PISANI and WILLERT reassured Plaintiffs that no one would be aware of the

report.


          Two days after the report, WILLOUGHBY begins to retaliate against them.

          51.   By information or belief, PISANI told WILLOUGHBY about PLAINTIFFS’

report to PISANI.




                                               –6–
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 7 of 40




        52.     WILLOUGHBY seemed irate and angry at PLAINTIFFS two days after they

made their report to PISANI and WILLERT.

        53.     First, WILLOUGHBY denied PLAINTIFFS’ the use of a “take home vehicle”

regularly driven by them to conduct drug investigations.

        54.     The bulletin denying PLAINTIFFS use of a take-home vehicle is attached hereto

as Exhibit 1.

        55.     PLAINTIFFS immediately reported WILLOUGHBY’S refusal to allow

PLAINTIFFS access to the “take home” vehicles to WILLERT and PISANI.

        56.     The next day, WILLERT approved the use of the “take home” vehicle.

        57.     WILLERT’s approval of the vehicles seemed to anger WILLOUGHBY even

more.


         The unlawful hinderance by Willoughby and Pisani of an investigation by
             the Delaware County Drug Task Force and Pennsylvania Liquor
                      Control Board Investigation (February 2016).

        58.     WILLOUGHBY instructed PLAINTIFFS to assist the Delaware County Drug

Task Force and the Pennsylvania State Liquor Control Enforcement to coordinate upcoming

raids on nuisance bars.

        59.     In about February 2016, the Anti-Crime Unit was asked to change their schedule

to assist with nuisance bar complaints at the RS Club located at 1936 W. MacDade Boulevard,

Woodlyn, Pennsylvania.

        60.     On or about February 20, 2016, SCANLAN conducted a large roll call with

approximately 50 officers present, all members of law enforcement organizations.

        61.     The liquor raid continued as planned.




                                              –7–
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 8 of 40




        62.    When RS Club was targeted and law enforcement arrived, there were very few

patrons in the bar at a time where there would generally be a large number of patrons.

        63.    PLAINTIFFS noticed WILLOUGHBY acting in a strange manner during the raid.

        64.    PLAINTIFFS advised PISANI that it was their opinion that someone tipped off

the owner of the RS Club.

        65.    PISANI agreed that WILLOUGHBY was acting strange and that he was

patrolling everywhere in town but where the detail was.

        66.    The following week, PISANI told PLAINTIFFS that he reviewed phone calls

from WILLOUGHBY’s office and discovered calls to the owner of the RS Club Bar, prior to the

liquor raid.

        67.    PLAINTIFFS demanded that PISANI report this discovery to WILLERT and to

begin an immediate investigation of WILLOUGHBY.

        68.    By information or belief, PISANI did not investigate WILLOUGHBY.

        69.    By information or belief, WILLOUGHBY learned of PLAINTIFFS’ report to

PISANI from PISANI.


Willoughby's cover up of missing cash ($1,000.00) from Case No. CP-23-CR-0000860-2015
        by unlawfully ordering to create and “back date” a supplemental report

        70.    On or about May 2016, PLAINTIFFS were notified that the Delaware County

District Attorney’s office requested $28,711.00 (cash), the amount seized from case CP-23-CR-

0000860-2015, since the case resulted in a conviction.

        71.    The relevant section of the incident report is attached hereto as Exhibit 2.

        72.    Sergeant Henderson (“HENDERSON)” an PISANI notified PLAINTIFFS that

there was only $27,711.00 in evidence from the arrest.



                                               –8–
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 9 of 40




       73.     The funds were $1,000.00 short.

       74.     All evidentiary records, including pictures from the Anti-Crime Unit attached

hereto as Exhibit 3, verified that the amount seized by PLAINTIFFS was $28,711.00 and that it

had been placed in evidence more than a year prior.

       75.     WILLOUGHBY had taken the missing money and later asked PISANI to take

$1,000.00 from the Police General Fund to replace it.

       76.     PISANI refused WILLOUGHBY’S request.

       77.     WILLOUGHBY then ordered HENDERSON to write and “back date” a

supplemental report and attach it to the original evidence collection report. See Exhibit 2.

       78.     At WILLOUGHBY’s direction, HENDERSON wrote the supplemental report,

“back dated” it, and attached it to the original evidence collection report. See Exhibit 2.

       79.     The supplemental report falsely stated that PLAINTIFFS miscounted the seized

money. See Exhibit 2.


     Willoughby’s attempt to “under report” the Anti-Crime Unit arrests (June 2016).

       80.     On or about June 1, 2016, WILLOUGHBY ordered a corporal under his

command to access the Anti-Crime Unit’s database and change the records to “under report” the

number of arrests by PLAINTIFFS and the Anti-Crime Unit.

       81.     WILLOUGHBY’s wanted to discredit PLAINTIFFS at a future meeting with

WILLERT.

       82.     At the meeting, WILLOUGHBY insisted to WILLERT that PLAINTIFFS over-

reported their arrests to exaggerate the unit’s success.

       83.     On June 9, 2019, PISANI sent the Anti-Crime Unit a group text requesting

PLAINTIFFS’ presence at a meeting with WILLERT that same morning at 7:15 am.


                                                –9–
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 10 of 40




        84.      PLAINTIFFS were instructed to bring their arrest reports, statistics and they were

advised that new rules in reporting arrests were to be implemented.

        85.      Prior to the meeting, WILLOUGHBY accused PLAINTIFFS of over-reporting

their narcotics arrests.

        86.      PLAINTIFFS denied WILLOUGHBY’S accusations to WILLERT.


       Willoughby’s continued efforts to undermine the Anti-Crime Unit (June 2016).

        87.      On or about June 15, 2016, Assistant District Attorney Brian Doherty

(“DOHERTY”) requested all evidence, on a specific case, be sent to the County Courthouse

Evidence Room for a trial on Wednesday, June 22, 2016.

        88.      As per police procedure, immediately after the arrest of the defendant to be tried,

PLAINTIFFS had inventoried and recorded the confiscated evidence and submitted it to the

evidence room.

        89.      One of the pieces of evidence was a pink and black handgun.

        90.      On June 16, 2016, this evidence was turned over to the Delaware County

Courthouse Evidence Room.

        91.      The pink and black handgun went missing.

        92.      Late in the afternoon on June 16, 2016, DOUGHERTY notified PLAINTIFFS

that the gun was not turned over to the Delaware County Courthouse Evidence Room.

        93.      PLAINTIFFS did not have access to the Ridley Township evidence room and

they knew the criminal prosecution of the case would be affected if they didn’t find the gun.

        94.      PLAINTIFFS notified PISANI of the missing handgun at 8:00 a.m. on Monday,

June 20, 2016.




                                                – 10 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 11 of 40




       95.        PLAINTIFFS notified PISANI of their belief that the missing handgun had been

removed from the evidence room by someone with access.

       96.        By information or belief, PISANI contacted WILLOUGHBY at 8:30 a.m. on the

same day.

       97.        The gun was found an hour later.

       98.        On information or belief, WILLOUGHBY took the gun from the Evidence Room

and returned it when PISANI called him.


    Willoughby ordered Officer Borak not to assist the Anti-Crime Unit in transporting
               evidence to the State Lab or Delaware County Courthouse.

       99.        On that same day, after the gun was found, Sergeant Palo (“PALO”) left a note in

PLAINTIFFS’ office stating that Officer Borak (“BORAK”) was ordered not to bring the

missing gun to the Delaware County Courthouse.

       100.       At that time, BORAK’s job assignment was to transport evidence of criminal

cases to the Delaware County Courthouse Evidence Room.

       101.       The chain of custody paperwork in the case folder had a white label over

BORAK’s name for an Anti-Crime Unit member to fill it out.

       102.       BORAK was anticipated to be part of the “chain of custody” as he was in all other

criminal cases.

       103.       As PLAINTIFFS were leaving to take the handgun to the Courthouse, they

encountered BORAK.

       104.       BORAK told PLAINTIFFS that WILLOUGHBY and PALO ordered BORAK

not to transport the handgun even though he was on his way there.




                                                – 11 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 12 of 40




       105.    WILLOUGHBY and PALO also instructed BORAK that from that day forth he

was not to take any of PLAINTIFFS’ evidence to the Courthouse.

       106.    On or about Monday, August 8, 2016, the Anti-Crime Unit made two more

narcotics arrests and completed the requisite evidence report and request for a lab report.

       107.    BORAK was to transfer the seized narcotics to the State Police Lab.

       108.    BORAK’s official duties also included transporting all seized narcotics from

arrests to the Pennsylvania State Police Lab.

       109.    By information or belief, WILLOUGHBY also ordered BORAK not to transport

any narcotics that PLAINTIFFS confiscated to the lab.

       110.    On or about Tuesday, August 9, 2016, WILLOUGHBY ordered BORAK to no

longer complete the case folders in any arrests made by PLAINTIFFS.

       111.    By information or belief, WILLOUGHBY wanted to ensure PLAINTIFFS would

not receive assistance or support from any member of the POLICE.


                                The Prison Tapes (August 2016)

       112.    On or about August 4, 2016, PLAINTIFFS listened to prison phone-call tapes.

       113.     The conversations were between a subject named James Curtain (“CURTAIN”)

who was in Delaware County Prison and a non-inmate Mike Melagrano (“MELAGRANO”).

       114.    MELAGRANO and CURTAIN discussed confidential information about

PLAINTIFFS, triggering safety concerns for PLAINTIFFS.




                                                – 12 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 13 of 40




        Willoughby orders Plaintiffs to lie to Assistant District Attorney McKenna
                        and to the Haverford Township Police.

       115.   On or about August 2017, WILLOUGHBY ordered PLAINTIFFS to lie to

Delaware County, Deputy District Attorney McKenna (“MCKENNA”) that a defendant, William

Haney (“HANEY”), cooperated with them as a confidential informant.

       116.   WILLOUGHBY told PLAINTIFFS to tell MCKENNA that HANEY provided

them with important narcotics intelligence, so that MCKENNA would withdraw the charges

against HANEY.

       117.   PLAINTIFFS told MCKENNA that WILLOUGHBY had ordered them to lie.

       118.   By information or belief, HANEY was employed by WILLOUGHBY’s personal

friend, Paul Cloud (“CLOUD”).

       119.   WILLOUGHBY told PLAINTIFFS that he promised CLOUD to get HANEY out

of trouble in exchange for the work that CLOUD had done at his home.

       120.   PLAINTIFFS refused to lie to MCKENNA.


       Plaintiffs are ordered to lie to the Haverford Township Police Narcotics Unit.

       121.   In about February 2018, WILLOUGHBY called PLAINTIFFS to ask to for help

to get his daughter’s juvenile boyfriend out of trouble with the Haverford Township Police

Narcotics Unit.

       122.   The juvenile had been arrested for marijuana possession.

       123.   WILLOUGHBY instructed PLAINTIFFS to say that the juvenile provided drug

information to the Ridley Township Police Narcotics Unit.

       124.   PLAINTIFFS reported to Lt. Hamill of the Ridley Township Police (“HAMILL”)

that WILLOUGHBY wanted them to lie to the Haverford Township Police Narcotics Unit.




                                             – 13 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 14 of 40




       125.    SCANLAN refused to lie to the Haverford Township Police Narcotics Unit.

       126.    WILLOUGHBY told PLAINTIFFS days later that he had an argument with

MCKENNA and a Havertown Police Administrator regarding his attempt to have PLAINTIFFS

provide them with misinformation.

       127.    WILLOUGHBY was angry with PLAINTIFFS for their failure to cooperate.


                  Willoughby reveals the identity of the confidential informant.

       128.    At the end of February 2018, BRYDGES arrested a defendant (“Defendant X”)

for narcotics violations and seized over $237,000 in illicit proceeds.

       129.    The confidential informant who worked with BRYDGES provided substantial

assistance resulting in the arrest and seizure of Defendant X.

       130.    To protect the confidential informant’s identity, BRYDGES obtained a sealed

search warrant.

       131.    WILLOUGHBY made clear on several prior occasions that he wanted to get at

BRYDGES and SCANLAN and to shut down the Anti-Crime Unit.

       132.    On or about March 13, 2018, BRYDGES received a call from a Chester Narcotic

police officer stating he received a call from the Defendant X’s criminal defense attorney

claiming he knew the identity of the confidential informant.

       133.    PLAINTIFFS, WILLOUGHBY, a Chester Narcotics Officer, and a DEA Agent

were the only law enforcement officers who knew the confidential informant’s identity.

       134.    The search warrant was still sealed at this time and accessible only to law

enforcement.

       135.    On or about March 12, 2018, WILLOUGHBY openly stated that he knew the

identity of the confidential informant.


                                               – 14 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 15 of 40




       136.    By information and belief, WILLOUGHBY, who was close friends with the

defense attorney, revealed the confidential informant’s identity to said attorney.

       137.    On or about April 2018, Major Gretsky (“GRETSKY”) from the Chester Police

Department was working at Liberty’s Tavern in the Woodlyn section of Ridley Township.

       138.    By information or belief, WILLOUGHBY sent PALO there by WILLOUGHBY

since he was banned from communicating with Chester Police officers.

       139.    A short time later, WILLOUGHBY told GRETSKY not to call PLAINTIFFS to

assist them in handling drug cases and arrests because he didn’t want PLAINTIFFS to earn

overtime.

       140.    The following week, WILLOUGHBY sent GRETSKY a text message stating that

“I thought I told you not to invite the Anti-Crime Unit” to Chester for overtime work.

       141.    In response, GRETSKY told WILLOUGHBY that his brother was in charge of

the drug unit and would invite the Anti-Crime Unit to work whenever he wants.

       142.    WILLOUGHBY responded to GRETSKY that he had nothing but time on his

side and he will “get them guys.”

       143.    PLAINTIFFS notified HAMILL of WILLOUGHBY’S constant retaliation.

       144.    HAMILL acknowledged that he was already aware of the situation and stated that

WILLOUGHBY told him that he was looking to “get us.”

       145.    PLAINTIFFS again notified PISANI of the WILLOUGHBY’s threats.

       146.    On or about April 27, 2018, BRYDGES approached WILLOUGHBY and asked

him to stop saying that he was going to “get them,” and to stop threatening to replace them by

offering PLAINTIFFS’ jobs to other officers.




                                               – 15 –
          Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 16 of 40




         147.   WILLOUGHBY became irate and stated screaming, “Oh, I’m gonna get both of

you!”

         148.   WILLOUGHBY told BRYDGES that he was working on getting rid of the Anti-

Crime Unit and demoting PLAINTIFFS.

         149.   WILLOUGHBY’s acts were in retaliation for the reports of his unlawful acts

made by PLAINTIFFS to WILLERT and PISANI.


        Willoughby threatens to reveal Officer Brydges’ identity to jeopardize his safety.

         150.   On or about May 3, 2018, BRYDGES received a call from a Chester City Police

Detective regarding a conversation he had with WILLOUGHBY.

         151.   The Chester City Detective advised BRYDGES that he was in WILLOUGHBY’s

office doing paperwork the previous week.

         152.   WILLOUGHBY stated to him that he was going to post a picture of BRYDGES

in the newspaper so he could no longer work undercover in the county.

         153.   WILLOUGHBY told him, “he was going to get the pictures of PLAINTIFFS

from Facebook and hand them out to his “niggers.”

         154.   WILLOUGHBY said he wanted his “niggers” from Chester to get the

PLAINTIFFS.

         155.   The Chester City Detective then said that WILLOUGHBY said he knows this is a

safety issue and wanted to make sure the Chester guys were alright with doing this.

         156.   PLAINTIFFS believe that WILLOUGHBY was discussing physical assaults by

the “Chester guys” against them.

         157.   PLAINTIFFS then met with HAMILL who again described the conversation with

WILLOUGHBY where he said he was going to get “them guys.”


                                              – 16 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 17 of 40




       158.    HAMILL asserted that he told PISANI about WILLOUGHBY’s threats.

       159.    BRYDGES believed that WILLOUGHBY would follow through with his threats

and he was worried about the safety of his wife and children.

       160.    On or about May 12, 2018, BRYDGES purchased security cameras for his house

after learning of WILLOUGHBY’S threats against him and SCANLAN.

       161.    On or about Thursday, May 24, 2018, PLAINTIFFS met with PISANI and

WILLERT who stated that they spoke to WILLOUGHBY and he admitted making threats

against PLAINTIFFS.

       162.    PLAINTIFFS complained to PISANI and WILLERT that WILLOUGHBY’s

retaliatory acts were abusive and emotionally damaging and they felt unsafe at work.

       163.    PLAINTIFFS advised that they felt it was impossible to continue working in

those conditions and asked PISANI and WILLERT to conduct a detailed investigation.

       164.    PISANI and WILLERT agreed and said they would look into moving the Anti-

Crime Unit’s office away from the police department.

       165.    PISANI and WILLERT suggested that PLAINTIFFS take off from work if they

needed to stay away from the hostile work environment that WILLOUGHBY created.

       166.    By information or belief, sometime later, after Ridley Township Police meeting,

WILLERT and PISANI advised the sergeants in attendance that PLAINTIFFS’s claims about

WILLOUGHBY were un-substantiated.


                          Willoughby’s denial of Plaintiffs’ overtime.

       167.    On or about the week of July 22, 2019, PLAINTIFFS spent the week testifying at

the Delaware County Courthouse in Media.




                                             – 17 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 18 of 40




       168.      PLAINTIFFS submitted overtime and compensation time hours for payment of

time accrued from being at the courthouse during the trial.

       169.      The overtime was first approved on July 26, 2019, but WILLOUGHBY later

unapproved it.

       170.      The time-card records showing this action are attached hereto as Exhibit 4.

       171.      PLAINTIFFS filed an official grievance with Fraternal Order of Police against

WILLOUBHBY and challenged his denial of their overtime and comp time.

       172.      The request for legal aid through the Fraternal Order of Police is attached hereto

as Exhibit 5.

       173.      On or about Thursday, August 1, 2019, PLAINTIFFS spoke to PISANI who once

again agreed that WILLOUGHBY was harassing them because the Anti-Crime Unit was

successful in securing a conviction the week before.

       174.      On that same date, PLAINTIFFS provided PISANI a letter regarding the overtime

hours that were first approved that WILLOUGHBY later denied.

       175.      In their letter, the PLAINTIFF’S referred to prior emails regarding

WILLOUGHBY’s retaliation against them, which PISANI and WILLERT ignored.

       176.      WILLOUGHBY wanted the Anti-Crime Unit to fail so he could continue to

harass and retaliate against PLAINTIFFS for reporting his unlawful acts.

       177.      WILLOUGHBY wanted to deny PLAINTIFFS overtime and eventually remove

them from the Anti-Crime Unit and demote them.

       178.      A short time later, PISANI contacted PLAINTIFFS and advised that they would

be paid for all their overtime.




                                                – 18 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 19 of 40




        179.     PISANI also advised that he would speak to WILLERT to end WILLOUGHBY’S

retaliation against PLAINTIFFS.

        180.     On or about August 5, 2019, PISANI approved PLAINTIFF’S compensatory time

and overtime, overruling WILLOUGHBY’s denial.


       Investigation for Burglary of Willoughby’s Office names Plaintiffs as suspects.

        181.     On or about September 4, 2019, WILLOUGHBY claimed that, over the Labor

Day weekend, someone broke into his office at the police department.

        182.     WILLOUGHBY contacted PISANI.

        183.     PISANI called CID to investigate.

        184.     CID investigated.

        185.     By information or belief, CID’s investigative report stated that PISANI reported

an ongoing issue between WILLOUGHBY and PLAINTIFFS.

        186.     By information or belief, CID took crime scene photographs, including

photographs which show PLAINTIFFS sick-leave logs on WILLOUGHBY’s desk.

        187.     The presence of the sick-leave logs on WILLOUGHBY’s desk indicates that he

was probing PLAINTIFFS for abuse of the sick leave program. See. Exhibit 6.

        188.     There is nothing to indicate that such probing was well-founded or had any

factual basis.

        189.     BRYDGES spoke with a CID detective who advised him that WILLOUGHBY

gave a recorded statement falsely implicating PLAINTIFFS in the burglary of his office.




                                               – 19 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 20 of 40




 Willoughby ordered Ridley Township Police Officers not to inform Plaintiffs of Available
                    Overtime During a Black Lives Matter March

       190.    On or about August 1, 2020, a Black Lives Matter march took place within Ridley

Township.

       191.    In preparation for the march and possible counter protest, the TOWNSHIP

decided to bring in extra officers on overtime to keep the peace.

       192.    Prior to the event, WILLOUGHBY offered all officers within the department

except for PLAINTIFFS and LT. Hamill, overtime to keep the peace.

       193.    WILLOUGHBY’s failure to offer PLAINTIFFS overtime shows an intentional

and coordinated effort to retaliate against PLAINTIFFS.

       194.    WILLOUGHBY manipulated department policy and department funds in a

continued attempt to harm PLAINTIFFS.

       195.    Township Manager Joe Ryan confirmed with WILLOUGHBY’s secretary, Ian

Cleghorn, that WILLOUGHBY gave direct orders not to include PLAINTIFFS in the overtime.

       196.    Ridley Township has been criticized by the public and the media for not having

sufficient police presence during the march.

       197.    Even so, WILLOUGHBY again placed his personal agenda above the effective

discharge of his duties, the protection of the public, and the good stewardship of public funds.

       198.    This action is indicative of the larger pattern of denying PLAINTIFFS overtime in

an effort to retaliate regardless of the colleterial damage.

       199.    DEFENDANTS, in their continual efforts to retaliate against PLAINTIFFS, kept

three experienced and decorated officers off the streets during a large-scale protest and counter-

protest that turned to a tense standoff with violent potential.




                                                – 20 –
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 21 of 40




       Plaintiffs Are Demoted After the Township Comes Under Federal Investigation

        200.   In about December of 2020, by information or belief, federal agents alerted

Ridley Township’s Tax Collector of an ongoing criminal investigation of Ridley Township

officials.

        201.   A short time later, the Ridley Township Tax Collector resigned from her job.

        202.   By information or belief, WILLERT blamed PLAINTIFFS for providing

information to initiate the federal investigation.

        203.   By information or belief, WILLERT met with RYAN and decided to retaliate

against PLAINTIFFS, first by disbanding the Anti-Crime Unit and then by returning SCANLAN

and BRYDGES to a patrol platoon.

        204.    Before they could retaliate against PLAINTIFFS, WILLERT and RYAN first

needed to ensure they found a place for HAMILL to be reassigned, so that he would retain his

rank once the Anti-Crime Unit was dismantled.

        205.   Conversely, WILLERT, WILLOUGHBY and RYAN retaliated in a manner that

precluded BRYDGES and SCANLIN from continuing in their roles as police detectives, and

their roles in working with Delaware County Wide Drug Task Force and with Federal agencies.

        206.   On or about January 24, 2021, Lieutenant Holmes of the Ridley Township

Detective Division retired.

        207.   On or about January 28, 2021, HAMILL met with WILLERT and RYAN who

advised him that he was promoted to Lieutenant of the Detective Division.

        208.   Upon Lieutenant Holmes’ retirement, the position was not posted for other

officers to apply; instead, WILLERT and RYAN immediately offered it to HAMILL.

        209.   By information or belief, WILLERT did not advise the other Township

Commissioners of his desire to make these personnel changes.


                                                – 21 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 22 of 40




       210.    WILLERT promoted HAMILL without notice to the other Commissioners,

advancing HAMILL quickly to retaliate against SCANLAN AND BRYDGES.

       211.    WILLERT disregarded the Commission’s policies and procedures, using his

position as President of the Board of Commissioners to advance his retaliation against

SCANLAN and BRYDGES. See Exhibit 7, “The Ridley Codebook, Section 37-7.”

       212.    On or about January 28, 2021, by information or belief, WILLERT and RYAN

instructed HAMILL to disband the Anti-Crime Unit.

       213.    SCANLAN and BRYDGES were members of the Anti-Crime Unit as detectives

for the preceding seven years.

       214.    Upon terminating the Anti-Crime Unit, HAMILL ordered SCANLAN and

BRYDGES to return to the patrol division.

       215.    By doing so, HAMILL demoted both SCANLAN and BRYDGES to the rank of

patrolmen in violation of The Ridley Township Codebook. See, Exhibit 7.

       216.    On January 29, 2021 at 3:50 pm, WILLOUGHBY distributed a directive

restructuring the Ridley Police Department. See attached, Exhibit 8, “Willoughby’s Police

Directive of January 29, 2021.”

       217.    On or about January 29, 2021, HAMILL instructed SCANLAN and BRYDGES

to provide a copy of every job the Anti-Crime Unit conducted over the past seven years.

       218.    In response, SCANLAN and BRYDGES printed several hundred reports and

provide them to HAMILL.

       219.    By information or belief, RYAN told HAMILL to have PLAINTIFFS provide

these reports hoping to find discrepancies, overreporting of jobs, or misinformation supposedly

used by PLAINTIFFS to bolster the Anti-Crime Unit’s success.




                                             – 22 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 23 of 40




       220.    By information or belief, when HAMILL tendered the reports to RYAN, RYAN

seemed irritated, telling HAMILL “it was not what he was hoping for.”

       221.    RYAN then rejected the report that PLAINTIFFS tendered.

       222.    By information or belief, RYAN rejected the report because it failed to prove the

Anti-Crime Unit was anything less than successful.

       223.    On or about January 30, 2021, the Ridley Township Board of Commissioners

attended a meeting and were advised of the changes in the Ridley Township Police Department

days after the changes had been implemented.

       224.    On that date, the Board of Commissioners learned of WILLERT and RYAN’S

decision to disband the Anti-Crime Unit without advice from the Board.

       225.    The Board of Commissioners learned that the Fraternal Order of Police, Lodge 27

condemned the order to disband the Anti-Crime Unit through social media posts.

       226.    At this meeting, WILLERT told the Board of Commissioners that he “attempted

to contact SCANLAN and BRYDGES” to discuss the changes but “they refused to meet with

[WILLERT].”

       227.    This allegation is entirely fabricated.

       228.    WILLERT never reached out to contact SCANLAN or BRYDGES.

       229.    Prior to becoming a Detective with the Anti-Crime Unit seven years ago,

SCANLAN was a Corporal in the Patrol Division; he has now been demoted to a patrolman

without any supervisory or investigatory role.

       230.    BRYDGES has also now been demoted to a patrolman without any supervisory or

investigatory role.




                                               – 23 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 24 of 40




       231.    The DEFENDANTS seek to justify PLAINTIFFS demotions in rank and pay as

related to manpower issues and budget concerns.

       232.    Notwithstanding that, by information or belief, two patrol officers were promoted

to detective at the same time SCANLAN and BRYDGES were demoted.

       233.    When the DEFENDANTS learned that PLAINTIFFS had reported continuous

violations of the law, misuse of funds and other wrongdoings to local and federal agencies, the

DEFENDANTS acted in retaliation against SCANLAN and BRYDGES seeking to destroy their

career, opportunity for income, and reputation among other officers at Ridley Township Police

Department.

       234.    DEFENDANTS’ conduct is severe and has caused and will continue to cause

PLAINTIFFS extreme damage to their reputations.

       235.    As the result of Defendants’ actions, Plaintiffs suffered injuries, including but not

limited to emotional pain and suffering, emotional distress, the loss of income, and other

continuing injuries as the direct result of the Defendants’ conduct.


                                FIRST CAUSE OF ACTION
                             42 U.S.C. § 1983 (First Amendment)
    Plaintiffs vs. Scott Willoughby, Edward Pisani, Robert J. Willert, and Joseph Ryan

       236.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

       237.    DEFENDANTS violated Plaintiffs’ rights under the First Amendment of the

Constitution of the United States, and so violated 42 U.S.C. § 1983.

       238.    In reporting misconduct, PLAINTIFFS spoke as citizens.

       239.    PLAINTIFFS’ statements involved a matter of public concern.




                                              – 24 –
          Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 25 of 40




          240.   DEFENDANTS did not have an adequate justification for treating PLAINTIFFS

differently from any other member of the general public just because PLAINTIFFS reported

misconduct.

          241.   WILLOUGHBY retaliated against PLAINTIFFS for their protected speech by,

among other things, intimidating them, harassing them, imposing unwarranted discipline against

them, reducing or denying their work hours, affecting their wages, seeking to discredit their

police work, restricting them from the use of necessary police equipment, revealing the identity

of PLAINTIFFS’ confidential informant, threatening to post PLAINTIFF’s identities of

Plaintiffs in the local newspaper, accusing them of burglary, and other numerous unlawful acts

known and unknown to PLAINTIFFS.

          242.   RYAN demoted PLAINTIFFS for their protected speech.

          243.   At all relevant times, RYAN, PISANI, and WILLERT were high-ranking Ridley

Township officials but failed to investigate WILLOUGHBY and stop his retaliation against

PLAINTIFFS because of PLAINTIFFS’ protected speech.

          244.   PISANI, RYAN, and WILLERT’s failure to act, misfeasance or malfeasance,

purposeful and punitive conduct was a direct and proximate cause of the injuries that

PLAINTIFFS suffered.

          245.   At all relevant times, DEFENDANTS knew or should have known that the First

Amendment protected PLAINTIFFS’ communications.

          246.   DEFENDANTS’ actions and omissions shock the conscience and were malicious,

reckless, callous, retaliatory, and deliberately indifferent to PLAINTIFFS’ First Amendment

rights.

          247.   At all relevant times, DEFENDANTS were acting under color of law.




                                              – 25 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 26 of 40




    WHEREFORE, PLAINTIFFS request compensatory damages, damages for lost wages,

punitive damages, attorney’s fees, and any other legal or equitable relief as the court deems

appropriate.


                                 SECOND CAUSE OF ACTION
                               42 U.S.C. § 1983 (First Amendment)
                                  Plaintiffs vs. Ridley Township

        248.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

        249.    As a Commissioner of Ridley Township at all relevant times, WILLERT is a

policymaker for purposes of a claim against the TOWNSHIP under Monell v. Dep’t of Social

Servs., 436 U.S. 658 (1978).

        250.    WILLERT knew about the violations of PLAINTIFF’s First Amendment rights

and acquiesced to them.

        251.    The TOWNSHIP is liable for its failure to take any action to stop the violations of

PLAINTIFFS’ First Amendment because of its policymakers’ knowledge of, and acquiescence

to, those violations.

        252.    The TOWNSHIP’s retaliation against PLAINTIFFS for their First Amendment

protected speech were customs so well settled as to virtually constitute law.

    WHEREFORE, PLAINTIFFS request compensatory damages, damages for lost wages,

attorney’s fees, and any other legal or equitable relief as the court deems appropriate.




                                               – 26 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 27 of 40




                                THIRD CAUSE OF ACTION
         42 U.S.C. § 1983 (Fourteenth Amendment Due Process — “stigma plus”)
    Plaintiffs vs. Scott Willoughby, Edward Pisani, Robert J. Willert, and Joseph Ryan

       253.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

       254.    PLAINTIFFS have a protected liberty interest in their reputation, honor, and

integrity under a “stigma plus” theory.

       255.    WILLOUGHBY made numerous false statements about PLAINTIFFS.

       256.    By information and belief, PISANI falsely told CID that PLAINTIFFS broke into

WILLOUGHBY’s office.

       257.    These false statements threaten PLAINTIFFS’ ability to secure future

employment.

       258.    The credibility of a police officer is essential because they must testify in court as

part of their regular job duties to secure convictions.

       259.    The false statements threaten PLAINTIFFS’ credibility as defense lawyers are

aware of them and can use them as cross-examination ammunition.

       260.    PLAINTIFFS also have a protected property interest in continued employment

and for reductions in rank.

       261.    PLAINTIFFS are members of a union — Delaware County Lodge No. 27 of the

Fraternal Order of Police.

       262.    Under the terms of the December 9, 2014 amendment to the collective-bargaining

agreement between Delaware County Lodge No. 27 of the Fraternal Order of Police and the

TOWNSHIP, PLAINTIFFS may be demoted from the rank of Detective only for “just cause.”

See (Exhibit 8 at Rank(c)).




                                                – 27 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 28 of 40




       263.    The December 9, 2014 amendment remains in effect today as subsequent

amendments to the collective-bargaining agreement incorporate it by reference.

       264.    Under Article IV, Section I of the Ridley Township Police Department Policy and

Procedural Manual, PLAINTIFFS may be suspended, removed, or reduced in rank only for

cause. See Exhibit 9.

       265.    DEFENDANTS failed to provide PLAINTIFFS with any opportunity for a name-

clearing hearing.

       266.    WILLOUGHBY, PISANI, WILLERT, and RYAN deprived PLAINTIFFS of

their liberty interest in their reputation, honor, and integrity both procedurally and substantively.

    WHEREFORE, PLAINTIFFS request compensatory damages, punitive damages, attorney’s

fees, and any other legal or equitable relief as the court deems appropriate.


                              FOURTH CAUSE OF ACTION
          42 U.S.C. § 1983 (Fourteenth Amendment Due Process— “stigma plus”)
                               Plaintiffs vs. Ridley Township

       267.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

       268.    The TOWNSHIP is liable for the “stigma plus” theory outlined in Count III.

       269.    As a Commissioner of Ridley Township at all relevant times, WILLERT is a

policymaker for purposes of a claim against the TOWNSHIP under Monell v. Dep’t of Social

Servs., 436 U.S. 658 (1978).

       270.    WILLERT knew about the violations of PLAINTIFF’s due-process rights and

acquiesced to them.




                                               – 28 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 29 of 40




       271.    The TOWNSHIP is liable for its failure to take any action to stop

WILLOUGHBY’S violations of PLAINTIFF’S due-process rights because of its policymakers’

knowledge of, and acquiescence to, those violations.

       272.    The TOWNSHIP’s violation of PLAINTIFFS’s due-process rights and failure to

provide a name-clearing here were customs so well settled as to virtually constitute law.

    WHEREFORE, PLAINTIFFS request compensatory damages, attorney’s fees, and any

other legal or equitable relief as the court deems appropriate.


                                 FIFTH CAUSE OF ACTION
                        PENNSYLVANIA’S WHISTLEBLOWER ACT
           Plaintiffs vs. Ridley Township, Scott Willoughby, and Robert J. Willert

       273.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

       274.    Section 3 of Pennsylvania’s Whistleblower Law provides that: “No employer may

. . . retaliate . . . against an employee . . . because the employee makes a good faith report or is

about to report, verbally or in writing, to the employer or appropriate authority an instance of

wrongdoing.” Act of Dec. 12, 1986, P.L. 1559, No. 169, § 3, as amended, informally codified at

43 PURDON’S. STAT. § 1423.

       275.    The TOWNSHIP, WILLOUGHBY, and WILLERT are all PLAINTIFFS’s

“employer” under 43 PURDON’S STAT. § 1422.

       276.    PLAINTIFFS made a “good faith report” to their employer or appropriate

authority of WILLOUGHBY’s wrongdoing through reports to PISANI and WILLERT.

       277.    PLAINTIFFS reported WILLOUGHBY for violations of tampering with

evidence, theft, interfering in active criminal investigations and prosecutions, for abuse of power

as a police official, for lying to the Delaware County District Attorney’s Office during an official


                                                – 29 –
          Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 30 of 40




prosecution, lying to neighboring police districts to have narcotics investigations withdrawn, and

interfering with police investigations on several occasions.

       278.    WILLOUGHBY retaliated against Plaintiffs, denying them use of necessary

police equipment, police staff, revealing the identity of their active confidential informant,

threatening to expose BRYDGE’s identity, threatening PLAINTIFFS. with physical assault, and

numerous other acts known and unknown to PLAINTIFFS.

       279.    WILLOUGHBY’s retaliation against PLAINTIFFS was punitive in nature, severe

and pervasive, and designed to create an abusive working environment.

       280.    The TOWNSHIP demoted PLAINTIFFS and otherwise retaliated against them

regarding their compensation, terms, conditions, location, or privileges of employment.

       281.    Section 5 of Pennsylvania’s Whistleblower Law provides that: “A court, in

rendering a judgment in an action brought under this act, shall order, as the court considers

appropriate, reinstatement of the employee, the payment of back wages, full reinstatement of

fringe benefits and seniority rights, actual damages or any combination of these remedies. A

court shall also award the complainant all or a portion of the costs of litigation, including

reasonable attorney fees and witness fees, if the complainant prevails in the civil action.” Act of

Dec. 12, 1986, P.L. 1559, No. 169, § 5, as amended, informally codified at 43 PURDON’S. STAT.

§ 1425.

       282.    WILLOUGHBY and WILLERT’S actions constitute willful misconduct within

the meaning of 42 PA. CONS. STAT. § 8550.

    WHEREFORE, PLAINTIFFS request all remedies available under Pennsylvania’s

Whistleblower Law, including back wages, reinstatement, fringe benefits and seniority rights,

actual damages, costs of litigation, attorney’s fees, and witness fees.




                                               – 30 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 31 of 40




                                     SIXTH CAUSE OF ACTION
                                             DEFAMATION
                          Plaintiffs vs. Scott Willoughby and Edward Pisani

       283.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

       284.    Pennsylvania common law provides a cause of action for defamation.

       285.    By statute, under 42 PA. CONS. STAT. § 8343(a), “the plaintiff has the burden of

proving”:

               (1)        The defamatory character of the communication.

               (2)        Its publication by the defendant.

               (3)        Its application to the plaintiff.

               (4)        The understanding by the recipient of its defamatory meaning.

               (5)        The understanding by the recipient of it as intended to be applied to the

        plaintiff.

               (6)        Special harm resulting to the plaintiff from its publication.

               (7)        Abuse of a conditionally privileged occasion.

       286.    WILLOUGHBY provided highly offensive and unlawful statements which are a

major misrepresentation of PLAINTIFFS character, history, activities or beliefs.

       287.    WILLOUGHBY was aware that the information he provided was false and acted

deliberately to defame PLAINTIFFS.

       288.    In one instance, in an official police report to CID, WILLOUGHBY falsely

accused Plaintiffs of burglarizing his office.

       289.    WILLOUGHBY also recorded an audio statement for CID accusing

PLAINTIFFS of the burglary.




                                                   – 31 –
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 32 of 40




        290.    By information or belief, PISANI contacted CID to initiate the alleged burglary

claims of WILLOUGHBY’S office.

        291.    By information or belief, PISANI was aware that the burglary was a false creation

by WILLOUGHBY but nevertheless provided WILLOUGHBY assistance with the intent to

defame the PLAINTIFFS.

        292.    WILLOUGHBY’s defamatory statements are kept by CID and have become part

of PLAINTIFFS’ employment file.

        293.    WILLOUGHBY also accused Plaintiffs of miscounting seized cash and back

dated a supplemental police report blaming Plaintiffs for miscounting seized money.

        294.    At all times WILLOUGHBY was aware that the information he provided was

false and acted deliberately to defame PLAINTIFFS.

        295.    These reports were published to the Delaware District Attorney’s Office and CID.

        296.    They are discoverable by the defense in any criminal case involving Plaintiffs.

        297.    The defamatory reports are now part of the public record and will be heard by

public citizens who attend court trials in which PLAINTIFFS are called to testify.

        298.    As the result of WILLOUGHBY’s defamation, whenever PLAINTIFFS are called

to testify in a criminal case, they are subject to false attacks against their credibility and

character.

        299.    WILLOUGHBY defamed and caused special harm to PLAINTIFFS’ character

and credibility as police officers working in the Ridley Township community.

        300.    Future employers and other law enforcement agencies are potential recipients of

these defamatory reports and can or will question PLAINTIFF’s reputation, character, and

credibility.




                                                 – 32 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 33 of 40




       301.    By information or belief, WILLOUGHBY also created, provided, stated, uttered

and or maintained additional reports that defamed PLAINTIFFS.

       302.    At all relevant times, WILLOUGHBY was acting within the course and scope of

his employment with the TOWNSHIP.

       303.    WILLOUGHBY’s actions constitute willful misconduct within the meaning of 42

PA. CONS. STAT. § 8550.

    WHEREFORE, PLAINTIFFS request compensatory damages, emotional damages, punitive

damages, attorney’s fees, and any other legal or equitable relief as the court deems appropriate.


                                   SEVENTH CAUSE OF ACTION
                            INVASION OF PRIVACY—FALSE LIGHT
                          Plaintiffs vs. Scott Willoughby and Edward Pisani

       304.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

       305.    Pennsylvania has adopted the “false light” tort outlined in § 652E of the

Restatement (Second) of Torts.

       306.    Under § 652E:


           One who gives publicity to a matter concerning another that places the other
           before the public in a false light is subject to liability to the other for
           invasion of his privacy, if

           (a) the false light in which the other was placed would be highly offensive
           to a reasonable person, and

           (b) the actor had knowledge of or acted in reckless disregard as to the falsity
           of the publicized matter and the false light in which the other would be
           placed.

       307.    PLAINTIFFS are decorated Ridley Township Police Officers.




                                               – 33 –
           Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 34 of 40




       308.     PLAINTIFFS have enjoyed a reputation of being honest, hardworking, and

effective police officers in the law enforcement community.

       309.     PLAINTIFFS have never been “written up” or had any disciplinary action or

warnings against them issued by the Ridley Township Police Department.

       310.     Moreover, PLAINTIFFS passed a rigorous screening process to work alongside

the FBI.

       311.     WILLOUGHBY provided highly offensive statements which are major

misrepresentations of PLAINTIFFS character, reputation, competence, and credibility.

       312.     WILLOUGHBY was aware that the information he provided was false and acted

deliberately to have Plaintiffs viewed in a false light and to invade Plaintiffs privacy.

       313.     PLAINTIFFS allege that WILLOUGHBY’s statements have been made public

and have been communicated to the public at large, or to so many persons that the matter must

be regarded as substantially certain to become one of public knowledge.

       314.     WILLOUGHBY’s communications and falsities against Plaintiffs are now subject

to discovery requests from criminal defense attorney(s), criminal defendants, by the Delaware

District Attorney’s office, and the Ridley community in attendance at public trials where

Plaintiffs are subject to examination.

       315.     WILBOUGHY’S false statements can be used as direct or impeachment evidence

to attack Plaintiffs’ police employment records and their reputation, competence, credibility, and

professional and personal character.

       316.     WILLOUGHBY’s statements placed PLAINTIFFS in a false light that would be

highly offensive to a reasonable person.




                                               – 34 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 35 of 40




       317.    WILLOUGHBY had knowledge or acted in reckless disregard as to the falsity of

his statements about PLAINTIFFS and the false light in which PLAINTIFFS would be placed.

       318.    At all relevant times, WILLOUGHBY was acting within the course and scope of

his employment with the TOWNSHIP.

       319.    WILLOUGHBY’s actions constitute willful misconduct within the meaning of 42

PA. CONS. STAT. § 8550.

    WHEREFORE, PLAINTIFFS request compensatory damages, emotional damages, punitive

damages, attorney’s fees, and any other legal or equitable relief as the court deems appropriate.


                               EIGHTH CAUSE OF ACTION
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
    Plaintiffs vs. Scott Willoughby, Edward Pisani, Robert J. Willert, and Joseph Ryan

       320.    Plaintiffs incorporate the preceding paragraphs as though the same were set forth

herein at length.

       321.    Pennsylvania common law provides for a tort of intentional infliction of

emotional distress.

       322.    One who, by extreme and outrageous conduct, intentionally or recklessly causes

severe emotional distress to another is subject to liability for such emotional distress, and if

bodily harm to the other results from it, for such bodily harm.

       323.    WILLOUGHBY threatened Plaintiffs that he would reveal their identity as

undercover narcotics officers by posting their picture in the local newspaper.

       324.    Then, WILLOUGHBY threatened to expose BRYDGES, giving the pictures to

his “niggers” on the streets.

       325.    WILLOUGHBY stated that he wanted his “niggers” from Chester to “get them,”

meaning that he sought to have PLAINTIFFS physically assaulted.


                                               – 35 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 36 of 40




       326.    PLAINTIFFS remain afraid of WILLOUGHBY’s threats to hurt them.

       327.    RYAN demoted PLAINTIFFS with the intent to inflict emotional distress.

       328.    WILLARD approved the demotion of PLAINTIFFS with the intent to inflict

emotional distress.

       329.    By information and belief, PISANI falsely told CID that PLAINTIFFS broke into

WILLOUGHBY’s office with the intent to inflict emotional distress.

       330.    At all relevant times, WILLOUGHBY, PISANI, WILLERT, and RYAN, were

acting within the course and scope of his employment with the TOWNSHIP.

       331.    WILLOUGHBY, PISANI, WILLERT, and RYAN’s actions constitute willful

misconduct within the meaning of 42 PA. CONS. STAT. § 8550.

       332.    As the result of WILLOUGHBY’S actions, PLAINTIFFS suffered injuries,

including, but not limited to, emotional pain and suffering, sleep deprivation, emotional distress,

the loss of income, and other continuing injuries the direct result of WILLOUGHBY’s conduct.

       333.    PLAINTIFFS continue to suffer traumatic emotional effects the result of

WILLOUGHBY’s conduct.

    WHEREFORE, PLAINTIFFS request compensatory damages, emotional damages,

attorney’s fees, and any other legal or equitable relief as the court deems appropriate.


                                NINTH CAUSE OF ACTION
                                   CIVIL CONSPIRACY
    Plaintiffs vs. Scott Willoughby, Edward Pisani, Robert J. Willert, and Joseph Ryan

       334.    PLAINTIFFS incorporate the preceding paragraphs as though the same were set

forth herein at length.

       335.    Pennsylvania law renders conspirators liable for the torts of their co-conspirators.




                                               – 36 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 37 of 40




       336.    A civil conspiracy exists under Pennsylvania law where there is: (1) a

combination of two or more persons acting with a common purpose to do an unlawful act or to

do a lawful act by unlawful means or for an unlawful purpose; (2) an overt act done in pursuance

of the common purpose; and (3) actual legal damage.

       337.    WILLOUGHBY, PISANI, WILLERT, and RYAN conspired to perpetrate the

wrongful acts alleged in this Amended Complaint.

       338.    WILLOUGHBY, PISANIH, WILLERT, and RYAN all took overt acts to pursue

their conspiratorial purpose.

       339.    PLAINTIFFS reported WILLOUGHBY’S retaliatory acts against them by to

PISANI and WILLERT.

       340.    PISANI and WILLERT had a duty to prevent or stop WILLOUGHBY from

taking wrongful action against PLAINTIFFS or to discipline WILLOUGHBY.

       341.    PISANI and WILLERT failed to do so.

       342.    Instead, PISANI and WILLERT covered up WILLOUGHBY’s wrongful conduct.

       343.    PISANI and WILLERT, at a police meeting, denounced PLAINTIFFS’

complaints against WILLOUGHBY as unfounded.

       344.    PLAINTIFFS suffered damages.

       345.    WILLOUGHBY, PISANI, WILLERT, and RYAN are responsible for all of

WILLOUGHBY’s torts under a theory of civil conspiracy.

       346.    WILLOUGHBY, PISANI, WILLERT, and RYAN were, at all relevant times,

acting within the course and scope of their employment with the township.

       347.    WILLOUGHBY, PISANI, WILLERT, and RYAN’s actions constitute willful

misconduct within the meaning of 42 PA. CONS. STAT. § 8550.




                                             – 37 –
         Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 38 of 40




     WHEREFORE, PLAINTIFFS request compensatory damages, emotional damages,

attorney’s fees, punitive damages, and any other legal or equitable relief as the court deems

appropriate.

                                         JURY DEMAND

Plaintiff requests a jury trial.
                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

an amount to be determined at the time of trial plus interest, including but not limited to all

emotional distress and back pay and front pay, punitive damages, liquidated damages,

compensatory damages, statutory damages, attorneys’ fees, costs, and disbursements of action;

and for such other relief as the Court deems just and proper.


                                               Respectfully submitted,

                                                    /s/ Andres Jalon
                                               Andres Jalon, Esq. (Pa. I.D. No. 83685)
                                               JALON & ASSOCIATES
                                               17 W. Airy Street
                                               Norristown, Pennsylvania 19401
                                               ajalon@jalonesq.com

                                               Counsel for Plaintiffs

                                                    /s/ Robert Gamburg
                                               Robert Gamburg, Esq. (Pa. I.D. No. 68808)
                                               Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                               Gamburg & Benedetto, LLC
                                               1500 John F. Kennedy Blvd., Suite 1203
                                               Philadelphia, PA 19102
                                               robert@gamburglaw.com
                                               dan@gamburglaw.com

                                               Co-Counsel for Plaintiffs

Dated: March 8, 2021


                                               – 38 –
        Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 39 of 40




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN BRYDGES and GERARD SCANLAN :
                                         :
PLAINTIFFS,                              :
                                         :
       – vs. –                           :
                                         :             Civil Action
RIDLEY TOWNSHIP, SCOTT                   :
WILLOUGHBY, in his individual capacity,  :             No. 2:21-cv-00492
EDWARD PISANI in his individual capacity :
ROBERT J. WILLERT in his individual      :
capacity, and JOSEPH A. RYAN in his      :
individual capacity,                     :
                                         :
DEFENDANTS.                              :


   I certify that this paper was served on the following through this Court’s CM/ECF system,
which service satisfies FED. R. CIV. P. 5(b)(2)(E):
     Scott Gottel, Esq.                          Marc S. Raspanti, Esq., Doulgas K.
     Holsten & Associates                           Rosenblum, Esq. & Joseph L. Gordon Esq.
     One Olive Street                            Pietragallo Gordon Alfano Bosick & Raspanti
     Media, PA 19063                                LLP
                                                 1818 Market Street, Suite 3403
     Counsel for Defendant Ridley Township       Philadelphia, PA 19103

                                                 Counsel for Defendant Scott Willoughby

     Joseph J. Santarone, Jr., Esq.              David J. MacMain, Esq. & Laurie A. Fiore,
     Marshall Dennehey Warner Coleman &            Esq.
        Goggin                                   MacMain, Connell & Leinhauser, LLC 433
     2000 Market Street, Suite 2300              W. MARKET STREET SUITE 200 WEST
     Philadelphia, PA 19103                      CHESTER, PA 19382

     Counsel for Defendant Robert J. Willert     Counsel for Defendant Joseph A. Ryan

     Michael J. Engle, Esq. & Ashley E.
        Shapiro, Esq.
     Armstrong Teasdale LLC
     2005 Market Street
     One Commerce Square, 29th Floor
     Philadelphia, PA 19103

     Counsel for Defendant Edward Pisani


                                               –1–
       Case 2:21-cv-00492-JMY Document 17 Filed 03/08/21 Page 40 of 40




                                        /s/ Daniel J. Auerbach
                                   Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                   Gamburg & Benedetto, LLC
                                   1500 John F. Kennedy Blvd., Suite 1203
                                   Philadelphia, PA 19102
                                   dan@gamburglaw.com

                                   Co-Counsel for Plaintiffs

Dated: March 8, 2021




                                    –2–
